[Cite as State v. Taylor, 2017-Ohio-8327.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :               No. 17AP-103
                                                                 (C.P.C. No. 16CR-1187)
v.                                                  :
                                                               (REGULAR CALENDAR)
Sandrine Taylor,                                    :

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                     Rendered on October 26, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, Barbara A.
                 Farnbacher, for appellee. Argued: Barbara A. Farnbacher.

                 On brief: The Hemminger Law Firm, LLC and Chad K.
                 Hemminger, for appellant. Argued: Chad K. Hemminger.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Sandrine Taylor, appeals from a judgment entry of the
Franklin County Court of Common Pleas finding her guilty, pursuant to jury verdict, of
one count of theft. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} By indictment filed March 3, 2016, plaintiff-appellee, State of Ohio, charged
Taylor with one count of theft in violation of R.C. 2913.02, a fifth-degree felony. The
indictment alleged Taylor stole merchandise from Walmart valued at or more than
$1,000 and less than $7,500. Taylor entered a plea of not guilty.
        {¶ 3} At a jury trial commencing January 30, 2017, Shaundreika Reed, an asset
protection associate at the Walmart located at 3900 Morse Road, testified that on
No. 17AP-103                                                                             2


February 18, 2016, she was working the night shift when she saw two women on the
store's surveillance video who were randomly selecting items without checking prices and
putting them into two shopping carts, behavior which she found "suspicious." (Jan. 31,
2017 Tr. Vol. I at 55.) Reed said she watched on the surveillance video as the two women
picked up blankets and apparel and then moved to the store's grocery section, filling their
carts with "random food," again without checking prices. (Tr. Vol. I at 55.) Once the
women arrived in the pet department, Reed testified they began bagging the items in their
cart into clear bags they had obtained from the grocery department. The two women
remained in the pet aisle for nearly two hours.
       {¶ 4} Reed testified that the Walmart on Morse Road has approximately 40
surveillance cameras set up throughout the store but that the view of the two women was
partially obscured when they were in the pet aisle, so Walmart sent another asset
protection associate out on the floor to watch the women bagging up the items in their
cart. When the two women emerged from the pet aisle, their two shopping carts were full
of bagged merchandise that had been placed inside of large tote bags. Once the two
women arrived at the registers at the front of the store, one of the women selected a few
items from her cart and paid for a total of 18 items, which cost a total of approximately
$65, leaving the rest of the merchandise in their carts. Reed then watched as the two
women walked past the last point of sale with the two carts full of merchandise for which
they did not pay.
       {¶ 5} As the women were attempting to exit the store, Reed approached them
along with two other asset protection associates and four officers from the Columbus
Division of Police. Reed said she then learned the two women were a mother and
daughter. She identified Taylor in court as the mother from the pair of women. Reed
testified Taylor apologized to her for what she had just done. Reed also said the daughter
claimed that she had paid for all the remaining items.
       {¶ 6} Reviewing the surveillance footage, Reed was able to determine the women
entered the store around 4:30 p.m. and attempted to leave around 11:30 p.m., meaning
they were in the store for seven hours. Reed testified that the women continued to place
items into their carts during that entire seven-hour window and that at no time did either
one of them pay for the items other than the 18 they selected and paid for when they tried
No. 17AP-103                                                                              3


to leave the store. The state played the surveillance footage for the jury and also admitted
into evidence still photographs of Taylor and her daughter entering the store.          The
surveillance footage showed the two women placing items into each other's carts and
moving items from one cart to the other. Reed testified the two women were together for
almost the entire seven hours with the exception of one of them leaving for a few minutes
to grab an item and return.
       {¶ 7} Taylor never produced a receipt for the remaining items she claimed she
had paid for. Reed testified that Walmart has a "smart system" in its computers that
allows the asset protection team to see which items were purchased from the store at what
times. (Tr. Vol. I at 83.) Using that smart system, Reed was able to verify that neither
Taylor nor her daughter had purchased the remaining items in the carts. Reed also
provided the surveillance footage to police.
       {¶ 8} After police apprehended Taylor and her daughter, Reed said Walmart's
asset protection team took the remaining items in the carts and generated a print out of
all the items that were not paid for and their accompanying retail prices. Reed testified
that there were 375 items that the two women had not paid for totaling $2,356.10.
       {¶ 9} Jennifer Smith, another asset protection officer for Walmart, testified that
she went onto the sales floor to observe Taylor and her daughter once the view of them on
the surveillance cameras became obstructed. Smith testified she watched as Taylor and
her daughter bagged merchandise into the clear bags from the grocery department and
then took large tote bags from another department of the store and began filling those
tote bags with the merchandise in their carts. Smith said she stood approximately ten feet
away from the women while they were in the pet aisle bagging up the merchandise.
       {¶ 10} Stanford Speaks, an officer with the Columbus Division of Police, testified
that he was working special duty at the Walmart on Morse Road on the night of
February 18, 2016. Officer Speaks testified that one of the asset protection officers at
Walmart alerted him to Taylor's suspicious behavior in the store so he went into the asset
protection office and observed on the surveillance footage Taylor and her daughter
bagging up "a tremendous amount" of merchandise. (Feb. 1, 2017 Tr. Vol. II at 162.)
Officer Speaks said police officers get involved with someone suspected of stealing
merchandise once that person walks past the last point of sale without paying for the
No. 17AP-103                                                                                4


merchandise. Officer Speaks testified that when Taylor and her daughter walked past the
last point of sale, he came out of the asset protection office and approached the two
women, attempting to escort them into the office; however, Officer Speaks said Taylor's
daughter "became very agitated" and would not cooperate. (Tr. Vol. II at 166.) Further,
Officer Speaks testified the daughter kept saying she had paid for everything.
       {¶ 11} At the close of the state's evidence, defense counsel made a Crim.R. 29
motion for acquittal. The trial court denied the motion.
       {¶ 12} Sanvera Winbush, Taylor's 26-year-old daughter, testified she was shopping
with her mother at Walmart on February 18, 2016, something she said they do together
frequently. Winbush testified she typically spends "[a]t least five hours" at Walmart when
she shops there with her mother. (Tr. Vol. II at 195.) Winbush said she paid for $412
worth of merchandise although she could not produce a receipt for the items. Winbush
was convicted of theft in relation to this incident.
       {¶ 13} David Bola, a neighbor of Taylor's, testified he has lived near Taylor since
2002. Bola testified he has known Taylor to be honest and truthful. However, Bola
admitted he knew nothing about the incident at Walmart, was not an eyewitness, was not
present at the scene, and had not seen the surveillance video.
       {¶ 14} Another neighbor, Aaron Robinson, Sr., testified he has lived near Taylor
for approximately five years and that he finds Taylor to be "very trustworthy." (Feb. 2,
2017 Tr. Vol. III at 36.) Robinson also had no knowledge of the incident at Walmart, was
not present at the scene, was not an eyewitness, and had not seen the surveillance video.
       {¶ 15} Finally, Taylor testified in her own defense. She testified that her daughter
had paid for everything in her shopping cart except the dog food and the water and that
her daughter had showed her a receipt. Taylor admitted she was in the pet aisle with her
daughter for approximately two hours where they were bagging up merchandise. Taylor
said that by the time she met her daughter in the pet aisle, her daughter had already paid
for all the merchandise in her cart.
       {¶ 16} Following deliberations, the jury returned a verdict finding Taylor guilty.
The trial court proceeded immediately to sentencing and imposed a sentence of two years
of community control. The trial court journalized Taylor's conviction and sentence in a
February 3, 2017 judgment entry. Taylor timely appeals.
No. 17AP-103                                                                                5


II. Assignments of Error
       {¶ 17} Taylor assigns the following errors for our review:
               [1.] The trial court committed plain reversible error by
               permitting the prosecutor to elicit testimony from the co-
               defendant on cross-examination regarding the co-defendant's
               conviction from a no contest plea because said actions
               constituted prosecutorial misconduct and deprived
               Defendant-Appellant of her due process right to a
               fundamentally fair trial under the Fourteenth Amendment to
               the U.S. Constitution.

               [2.] The trial court erred by not permitting the Defendant-
               Appellant to question the co-defendant on redirect about the
               circumstances of her no contest plea and conviction after the
               Plaintiff-Appellee opened the door by introducing the
               conviction.

               [3.] The trial court erred in denying Defendant-Appellant's
               motion for a judgment of acquittal due to the Plaintiff-
               Appellee's failure to present sufficient evidence to satisfy the
               requirements of the Due Process Clause of the Fourteenth
               Amendment to the United States Constitution.

               [4.] Defendant-Appellant's conviction was against the
               manifest weight of the evidence.

III. First Assignment of Error – Prosecutorial Misconduct
       {¶ 18} In her first assignment of error, Taylor argues the trial court erred in
permitting the state to elicit testimony from Winbush, Taylor's daughter, regarding her
conviction from the incident at Walmart as a result of a no contest plea. Taylor asserts the
state's cross-examination of Winbush amounted to prosecutorial misconduct. The parties
agree Taylor did not object to this line of questioning at trial and thus has waived all but
plain error.   State v. Jackson, 92 Ohio St. 3d 436, 444 (2001).          An appellate court
recognizes plain error with the utmost caution, under exceptional circumstances, and only
to prevent a miscarriage of justice. State v. Pilgrim, 184 Ohio App. 3d 675, 2009-Ohio-
5357, ¶ 58 (10th Dist.), citing State v. Diar, 120 Ohio St. 3d 460, 2008-Ohio-6266, ¶ 139.
       {¶ 19} For an error to be a "plain error" under Crim.R. 52(B), it must satisfy three
prongs: (1) there must be an error, meaning a deviation from a legal rule, (2) the error
must be "plain," meaning an "obvious" defect in the trial proceedings, and (3) the error
No. 17AP-103                                                                             6


must have affected "substantial rights," meaning the error must have affected the
outcome of the trial. State v. Barnes, 94 Ohio St. 3d 21, 27 (2002).
       {¶ 20} During the state's cross-examination of Winbush, the state asked Winbush
about her claim that she had paid for some of the merchandise. The following exchange
took place:
               Q: Okay. Now, in your criminal proceedings, you actually
               received a guilty verdict for theft in this case, right?

               A: Yes, ma'am.

               Q: Okay. And that guilty conviction was just earlier this fall,
               probably - - maybe winter?

               A: Yes, ma'am.

               Q: Okay. So you basically suggest that your mom didn't know
               you had paid for some of the items?

               A: No, I paid for the items. She knew. I showed her my
               receipt.

               Q: Okay. You paid for the items, but you received a guilty
               conviction for this?

               A: Yes, I did.

               Q: Okay. And that's because there was no evidence to support
               what you were suggesting, correct?

               A: No.

               Q: Well, you were unable to produce at any point in time the
               phantom receipt?

               A: Yes, I don't have my receipt.

(Tr. Vol. II at 251-52.)
       {¶ 21} Taylor argues this colloquy amounts to the state improperly impeaching
Winbush's credibility by erroneously attempting to introduce evidence of Winbush's no
contest plea entered pursuant to negotiations with the state. Evid.R. 410 prohibits the use
No. 17AP-103                                                                              7


of a no contest plea "in any civil or criminal proceeding against the defendant who made
the plea." Evid.R. 410(A)(2). See also Crim.R. 11(B)(2).
       {¶ 22} " '[T]he touchstone of due process analysis in cases of alleged prosecutorial
misconduct is the fairness of the trial, not the culpability of the prosecutor.' " State v.
Wilkerson, 10th Dist. No. 01AP-1127, 2002-Ohio-5416, ¶ 38, quoting Smith v. Phillips,
455 U.S. 209, 219 (1982). Thus, the state's conduct on cross-examination is not grounds
for reversal unless the defendant has been denied a fair trial. State v. Ndiaye, 10th Dist.
No. 13AP-964, 2014-Ohio-3206, ¶ 14, citing State v. Maurer, 15 Ohio St. 3d 239, 266
(1984). Moreover, because Taylor did not object to the alleged instances of prosecutorial
misconduct, Taylor has waived all but plain error. State v. Daniels, 10th Dist. No. 14AP-
326, 2015-Ohio-2649, ¶ 29, citing State v. Cunningham, 105 Ohio St. 3d 197, 2004-Ohio-
7007, ¶ 82. Under a plain error standard, a reviewing court asks whether a defendant
" 'would not have been convicted in the absence of the improper conduct.' " State v.
Elson, 10th Dist. No. 13AP-554, 2014-Ohio-2498, ¶ 43, quoting State v. Saleh, 10th Dist.
No. 07AP-431, 2009-Ohio-1542, ¶ 68.
       {¶ 23} Though Taylor argues Evid.R. 410(A) prohibited the state's use of
Winbush's no contest plea on cross-examination, the plain language of Evid.R. 410(A)
prohibits the use of a no contest plea in a future "civil or criminal proceeding against the
defendant who made the plea." (Emphasis added.) Evid.R. 410(A)(2). The present case
was not a proceeding against Winbush; she was merely a witness in her mother's criminal
trial, and thus Evid.R. 410(A) does not apply.
       {¶ 24} Moreover, to the extent Taylor argues the questions regarding Winbush's
criminal conviction were an improper means of impeachment, we note that Evid.R.
609(A)(3) deems admissible evidence that a witness has been convicted of a crime "if the
crime involved dishonesty or false statement." Theft is a crime of dishonesty and, thus,
can be used for impeachment. State v. Anderson, 10th Dist. No. 08AP-1071, 2009-Ohio-
6566, ¶ 25.    In the colloquy above, the state elicits from Winbush the fact of her
conviction, not the method of her conviction through no contest plea. See State v. Mapes,
19 Ohio St. 3d 108, 111 (1985) (stating "Crim.R. 11(B)(2) and Evid.R. 410 prohibit only the
admission of a no contest plea. These rules do not prohibit the admission of a conviction
entered upon that plea when such conviction is made relevant by statute"). Because
No. 17AP-103                                                                                8


Taylor called Winbush as a witness in an attempt to show Taylor did not know the items
in the carts had not been paid for, Evid.R. 609 permitted the state to introduce evidence
of Winbush's conviction of a theft offense as a method of impeaching her credibility.
Thus, this line of questioning was not improper and did not render Taylor's trial unfair.
       {¶ 25} For these reasons, Taylor does not demonstrate error, let alone plain error,
from this line of questioning. We overrule Taylor's first assignment of error.
IV. Second Assignment of Error – Evidentiary Rulings
       {¶ 26} In her second assignment of error, Taylor argues the trial court erred by not
permitting defense counsel on redirect examination to ask Winbush about the
circumstances of her no contest plea and conviction.           Generally, the admission or
exclusion of evidence lies in the sound discretion of the trial court, and we will not disturb
that decision absent an abuse of discretion. State v. Darazim, 10th Dist. No. 14AP-203,
2014-Ohio-5304, ¶ 16, citing State v. Issa, 93 Ohio St. 3d 49, 64 (2001). An abuse of
discretion   implies   that   the   court's   attitude   was   unreasonable,   arbitrary,   or
unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).
       {¶ 27} At a sidebar conference during the trial shortly after the colloquy discussed
in the first assignment of error, the parties discussed the risk that Winbush's testimony
would infringe on her attorney-client privilege stemming from her own criminal
conviction. Defense counsel then argued that because the state had insinuated that
Winbush was convicted "because [she] couldn't produce any evidence" that she was
innocent, the state's questioning "opens the door for [Winbush] to be allowed to discuss
the plea negotiations and the penalties that were illustrated to her" so she could explain
her decision to plead no contest. (Tr. Vol. II at 256.) The trial court instructed defense
counsel not to mention the no contest plea so as not "to draw any more attention to it."
(Tr. Vol. II at 262.) Defense counsel then asked whether he could at least solicit from
Winbush that her conviction was for a misdemeanor rather than a felony, and the trial
court ruled defense counsel could not do so because of defense counsel's failure to object
to the line of questioning when it came up during Winbush's cross-examination. Defense
counsel then offered the following proffer for the record:
               Defense just wants to state for the record that Sanvera
               Winbush has been asked about a conviction she received as a
No. 17AP-103                                                                                9


               result of this case. And a follow-up question to that, "Isn't the
               reason you were convicted because you had no evidence to
               present?" was then posed to her.

               Defense believes that opens the door for the defense to at least
               follow up and ask for a little more elaboration on what
               prompted her to plead to this, given the fact that it wasn't
               necessarily a lack of evidence but, rather, it was for her to
               avoid the consequences of a felony when she was given the
               opportunity to accept a misdemeanor.

               Furthermore, the defense would submit for the record that,
               when she's accused of theft out of the same incident, it's
               proper for the defense to be allowed to elicit what level she
               plead to when that conviction was offered for impeachment
               purposes.

(Tr. Vol. II at 264-65.)
       {¶ 28} On appeal, Taylor argues the trial court abused its discretion in not allowing
defense counsel to ask Winbush further questions on redirect examination about her
decision to plead no contest. Pursuant to Evid.R. 611(A), "[t]he court shall exercise
reasonable control over the mode and order of interrogating witnesses and presenting
evidence so as to (1) make the interrogation and presentation effective for the
ascertainment of the truth, (2) avoid needless consumption of time, and (3) protect
witnesses from harassment or undue embarrassment." Additionally, as the Supreme
Court of Ohio has stated, "[t]he control of redirect examination is committed to the
discretion of the trial judge and a reversal upon that ground can be predicated upon
nothing less than a clear abuse thereof." State v. Wilson, 30 Ohio St. 2d 199, 204 (1972).
       {¶ 29} Taylor does not explain how the trial court abused its discretion in this
regard other than to assert it was prejudicial for the jury to learn Taylor's co-defendant
had already received a conviction arising out of the same incident. However, because
Winbush was a defense witness, the impeachment of her credibility and the fact of her
conviction arising out of the same incident were unquestionably relevant to the state's
case. Moreover, even if we were to construe the trial court's decision to restrict the scope
of redirect examination as error, there is no indication that this exchange or Winbush's
testimony at large had any impact on Taylor's guilty verdict. Even without Winbush's
No. 17AP-103                                                                             10


testimony, there was ample evidence that Taylor left the Walmart without paying for a
majority of the items in her and Winbush's carts.           Accordingly, Taylor does not
demonstrate any prejudice from the trial court's evidentiary ruling in this regard. State v.
Hughes, 10th Dist. No. 14AP-360, 2015-Ohio-151, ¶ 41, quoting Darazim at ¶ 16 (stating
" '[a] trial court has broad discretion over the admission or exclusion of evidence, and a
reviewing court generally will not reverse an evidentiary ruling absent an abuse of
discretion that materially prejudices the affected party' "). Accordingly, Taylor does not
demonstrate the requisite prejudice needed for a finding of plain error.
       {¶ 30} We find no abuse of discretion in the trial court's decision not to allow
defense counsel to expand on the circumstances of Winbush's prior conviction during
redirect examination. We overrule Taylor's second assignment of error.
V. Third Assignment of Error – Crim.R. 29 Motion for Acquittal
       {¶ 31} In her third assignment of error, Taylor argues the trial court erred in
denying her Crim.R. 29 motion for acquittal. More specifically, Taylor asserts the state
did not present sufficient evidence to prove the elements of theft.
       {¶ 32} Crim.R. 29(A) provides that the court, "on motion of a defendant or on its
own motion, after the evidence on either side is closed, shall order the entry of a judgment
of acquittal of one or more offenses * * * if the evidence is insufficient to sustain a
conviction of such offense or offenses." Review of the denial of a Crim.R. 29 motion and
the sufficiency of the evidence apply the same standard. State v. Fugate, 10th Dist. No.
12AP-194, 2013-Ohio-79, ¶ 5, citing State v. Turner, 10th Dist. No. 04AP-364, 2004-
Ohio-6609, ¶ 8. Whether there is legally sufficient evidence to sustain a verdict is a
question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Sufficiency is a test
of adequacy. Id. The relevant inquiry for an appellate court is whether the evidence
presented, when viewed in a light most favorable to the prosecution, would allow any
rational trier of fact to find the essential elements of the crime proven beyond a
reasonable doubt. State v. Mahone, 10th Dist. No. 12AP-545, 2014-Ohio-1251, ¶ 38, citing
State v. Tenace, 109 Ohio St. 3d 255, 2006-Ohio-2417, ¶ 37.
       {¶ 33} The offense of theft requires the state to prove beyond a reasonable doubt
that Taylor, with the purpose to deprive the owner of property, knowingly obtained
control over the property without the consent of the owner or through deception, threat,
No. 17AP-103                                                                               11


or intimidation. R.C. 2913.02. Additionally, to bring the offense into the fifth-degree
felony range, the state is required to prove that the value of the property is between
$1,000 and $7,500. R.C. 2913.02(B)(2).
       {¶ 34} Taylor argues the state presented insufficient evidence of the value of the
property stolen from Walmart. Value of stolen property "is determined in accordance
with R.C. 2913.61." State v. Loch, 10th Dist. No. 02AP-1065, 2003-Ohio-4701, ¶ 35, citing
State v. Massey, 10th Dist. No. 99AP-1355 (Nov. 28, 2000). As relevant here, R.C.
2913.61(E)(1) provides that "[w]hen the property involved is personal property held for
sale at wholesale or retail, the price at which the property was held for sale is prima-facie
evidence of its value." At trial, Reed, Walmart's asset protection associate, testified that
the value of the items Taylor took from the store without paying was $2,356.10. This is
sufficient evidence of the value of the property.
       {¶ 35} To the extent Taylor argues the state presented insufficient evidence of the
value of the items she personally stole because the state did not attempt to assign certain
items to Taylor and certain items to Winbush, we note that the jury was instructed on
complicity. Pursuant to R.C. 2923.03, the complicity statute, "[a] charge of complicity
may be stated in terms of this section, or in terms of the principal offense."          R.C.
2923.03(F).    This court has previously held that evidence sufficient to convict the
principal offender is also sufficient to convict an offender under a theory of complicity.
State v. Jennings, 10th Dist. No. 09AP-70, 2009-Ohio-6840, ¶ 52. The state presented
evidence that Taylor and Winbush entered the store together, spent hours placing items
into the carts, switched merchandise into each others carts, and left the store together
with a total of 375 items for which they did not pay. Thus, there was sufficient evidence
that Taylor and Winbush acted collectively and the total value of the stolen items is
sufficient to prove value for purposes of bringing the offense into the range of a fifth-
degree felony. We overrule Taylor's third assignment of error.
VI. Fourth Assignment of Error – Manifest Weight of the Evidence
       {¶ 36} In her fourth and final assignment of error, Taylor argues her conviction is
against the manifest weight of the evidence.
       {¶ 37} When presented with a manifest weight argument, an appellate court
engages in a limited weighing of the evidence to determine whether sufficient competent,
No. 17AP-103                                                                                12


credible evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201,
2010-Ohio-4738, ¶ 32, citing Thompkins at 387. "When a court of appeals reverses a
judgment of a trial court on the basis that the verdict is against the weight of the evidence,
the appellate court sits as a 'thirteenth juror' and disagrees with the factfinder's resolution
of the conflicting testimony." Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42
(1982). Determinations of credibility and weight of the testimony are primarily for the
trier of fact. State v. DeHass, 10 Ohio St. 2d 230 (1967), paragraph one of the syllabus.
Thus, the jury may take note of the inconsistencies and resolve them accordingly,
"believ[ing] all, part, or none of a witness's testimony." State v. Raver, 10th Dist. No.
02AP-604, 2003-Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 38} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and
determine whether, in resolving conflicts in the evidence, the trier of fact clearly lost its
way and created such a manifest miscarriage of justice that the conviction must be
reversed and a new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-
2501, ¶ 22, citing Thompkins at 387. Appellate courts should reverse a conviction as
being against the manifest weight of the evidence only in the most " 'exceptional case in
which the evidence weighs heavily against the conviction.' " Thompkins at 387, quoting
State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).
       {¶ 39} Taylor argues her conviction is against the manifest weight of the evidence
because Taylor testified she believed all the items had been paid for and did not intend to
steal anything from Walmart. Additionally, Taylor asserts that her daughter's testimony
corroborates her version of events.        Thus, Taylor argues the jury lost its way in
determining she acted purposely.
       {¶ 40} A person acts with a particular purpose when "it is [his or her] specific
intention to cause a certain result." R.C. 2901.22(A). "The law has long recognized that
intent, lying as it does within the privacy of a person's own thoughts, is not susceptible of
objective proof." State v. Garner, 74 Ohio St. 3d 49, 60 (1995), citing State v. Carter, 72
Ohio St. 3d 545, 554 (1995). The trier of fact may consider the entire set of circumstances
No. 17AP-103                                                                              13


surrounding the event and infer intent from those facts. State v. Loughman, 10th Dist.
No. 10AP-636, 2011-Ohio-1893, ¶ 47, citing State v. Grant, 67 Ohio St. 3d 465, 478 (1993).
       {¶ 41} The state presented Reed's and Smith's testimony regarding Taylor's
behavior while in the store, as well as the surveillance footage showing Taylor and
Winbush fill up their carts and then move to another area of the store to bag merchandise
into large tote bags before approaching the register, selecting only a few items to pay for,
and attempting to leave the store with two shopping carts full of merchandise. The jury
could conclude from this evidence that Taylor acted to purposely deprive Walmart of
property when she left the store without paying for most of the items in the two carts.
Though Taylor testified she thought her daughter had paid for all the remaining items, it
was within the province of the jury to disbelieve Taylor's self-serving testimony. Thus,
considering all the evidence, we cannot say the jury lost its way in discounting Taylor's
and Winbush's testimony in favor of the ample evidence provided by the state.
       {¶ 42} Considering all of the evidence together, the jury did not clearly lose its way
in concluding Taylor was guilty of the offense of theft when she left Walmart with two
shopping carts of merchandise without paying.        After an independent review of the
record, we find Taylor's conviction is not against the manifest weight of the evidence, and
we overrule Taylor's fourth and final assignment of error.
VII. Disposition
       {¶ 43} Based on the foregoing reasons, the trial court did not plainly err in
permitting the state to ask a defense witness about her criminal conviction stemming
from the same incident, the trial court did not abuse its discretion in limiting the scope of
redirect examination, the trial court did not err in denying Taylor's Crim.R. 29 motion for
acquittal, and the manifest weight of the evidence supports Taylor's conviction. Having
overruled Taylor's four assignments of error, we affirm the judgment of the Franklin
County Court of Common Pleas.
                                                                        Judgment affirmed.

                          TYACK, P.J., and SADLER, J., concur.